On December 3, 2005, the defendant was sentenced to five (5) years in the Montana Women’s Prison, for the offense of Criminal Distribution of Dangerous Drugs, a Felony.
*41DATED this 1st day of May 2006.
On April 7, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Andrew Breuner. The state was represented by Ashley Harrington.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: A commitment to the Department of Corrections for a term of ten (10) years with five (5) years suspended.
Hon. G. Todd Baugh, District Court Judge.